Exhibit 10.4

 

GUESS? LICENSE AGREEMENT

 

between

 

GUESS? IP HOLDER L.P.,

 

and

 

GUESS?, INC.

 

Dated as of April 28, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

DEFINITIONS

II.

LICENSE GRANT

 

SECTION 2.01

Rights Granted

 

SECTION 2.02

Rights Not Granted

III.

QUALITY CONTROL

 

SECTION 3.01

Quality of Guess? Trademarks

 

SECTION 3.02

Assumption of Quality Control Responsibilities by Trademark Originator

 

SECTION 3.03

Appointment of Officials for Quality Control

 

SECTION 3.04

Modified Quality Standards

 

SECTION 3.05

Quality Control of Products

 

SECTION 3.06

Design Standards

 

SECTION 3.07

Manufacturing of Products

 

SECTION 3.08

Subcontractors and Distributors

 

SECTION 3.09

Style Numbers

 

SECTION 3.10

Right to Inspect Facilities

 

SECTION 3.11

Advertising

 

SECTION 3.12

Cooperation and Reservation of Rights

IV.

OWNERSHIP AND PROTECTION OF GUESS? TRADEMARKS

 

SECTION 4.01

Ownership

 

SECTION 4.02

Prohibited Acts

V

[RESERVED]

 

VI.

COMPENSATION

 

SECTION 6.01

Royalty and Fees

 

SECTION 6.02

Records and Inspection

 

SECTION 6.03

Review of Guess? License Agreement

VII.

TERM AND TERMINATION

 

SECTION 7.01

Term

 

SECTION 7.02

Reorganization of Trademark Originator

 

i

--------------------------------------------------------------------------------


 

 

SECTION 7.03

Termination

 

 

(a)     Material Breach

 

 

(b)     Termination at Will

 

SECTION 7.04

Effect of Termination

VIII. 

REPRESENTATIONS AND WARRANTIES

 

SECTION 8.01

Trademark Originator’s Representations and Warranties

 

SECTION 8.02

IP Holder’s Representations and Warranties

IX.

MISCELLANEOUS

 

SECTION 9.01

Amendments.

 

SECTION 9.02

Assignment

 

SECTION 9.03

Governing Law; Arbitration

 

SECTION 9.04

Notices

 

SECTION 9.05

Relationship of the Parties

 

SECTION 9.06

Severability of Provisions

 

SECTION 9.07

Further Assurances

 

SECTION 9.08

No Waiver; Cumulative Remedies

 

SECTION 9.09

Counterparts

 

SECTION 9.10

Headings

 

SECTION 9.11

Merger and Integration

 

SECTION 9.12

Force Majeure

 

SECTION 9.13

Nonpetition Covenants

 

SECTION 9.14

Interpretation

 

 

 

 

EXHIBIT A

Guess? Trademarks

 

ii

--------------------------------------------------------------------------------


 

This GUESS? LICENSE AGREEMENT (“Guess? License Agreement”) is dated as of April
28, 2003, by and between Guess? IP Holder L.P., a limited partnership organized
under the laws of the State of Delaware (“IP Holder”), and Guess?, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Trademark Originator”).

 

RECITALS

 

WHEREAS, Trademark Originator and its subsidiaries have used the Guess?
Trademarks as trade names, as part of their corporate names, and as trademarks
for many years, such use having commenced at least as early as 1981 and having
been continuous and extensive since that time throughout the United States and
in many foreign countries both directly through Trademark Originator and its
subsidiaries and through the licensing of the Guess? Trademarks to selected
licensees;

 

WHEREAS, this use of the Guess? Trademarks has created public recognition,
favorable reputation, and goodwill associated with and embodied in the
Trademarks, principally in connection with the Business (as defined below);

 

WHEREAS, pursuant to the Transaction Documents, Trademark Originator has
transferred ownership of the Guess? Trademarks and the goodwill connected with
the use of, symbolized by, and embedded in the Guess? Trademarks to IP Holder;
and

 

WHEREAS, contemporaneously with the execution of the Transaction Documents the
parties wish to grant Trademark Originator and its subsidiaries a right and
license to continue to use the Guess? Trademarks as a trade name, as a part of
their respective corporate names and as a trademark in order to carry on the
Business under the Guess? Trademarks to protect and enhance the Business and the
goodwill symbolized by the Guess? Trademarks for the exclusive benefit of IP
Holder consistent with the public’s expectations of the quality and types of
goods and services marketed under the Guess? Trademarks;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
provided, the parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.01               Certain capitalized terms used in this Guess?
Licensing Agreement that are not otherwise defined herein shall have the
meanings ascribed to them in Annex X as attached hereto, and the following terms
shall have the respective meanings set forth in this Section 1.01.

 

“Business” means Trademark Originator and its subsidiaries’ business activities
including, but not limited to, designing, marketing and distributing, directly
and indirectly, collections of casual apparel, accessories and other related
products, in Trademark Originator’s retail and outlet stores, through a network
of wholesale accounts at selected department stores, over the Internet and
through other related channels.

 

--------------------------------------------------------------------------------


 

“Products” means the casual apparel, accessories and other related products
designed, marketed, distributed and otherwise used in connection with the
Business.

 

“Quality Standards” has the meaning set forth in Section 3.04.

 

ARTICLE II.

LICENSE GRANT

 

SECTION 2.01               Rights Granted.  Subject to the terms and conditions
contained herein, IP Holder hereby grants to Trademark Originator, and Trademark
Originator hereby accepts, a worldwide, non-exclusive, sublicenseable,
irrevocable right to use the Guess? Trademarks (including all Goodwill) in
connection with the Business for the sole and exclusive benefit of IP Holder,
including, but not limited to, the right to use and to authorize its
subsidiaries to use the Guess? Trademarks as a trade name and as part of
Trademark Originator’s and its subsidiaries respective corporate names and to
use and to authorize its subsidiaries to use the Trademarks as a trademark on or
in connection the Business.  IP Holder further grants to Trademark Originator
all rights necessary to permit Congress Financial Corporation (“Congress”) to
exercise its rights under the Congress Credit Facility, dated as of August 29,
2002, by and between Congress and Trademark Originator, and to permit Congress
Financial Corporation (Canada) (“Congress Canada”) to exercise its rights under
the Guaranty and Security Agreement by and between Congress Canada, Trademark
Originator, Guess? Retail, Inc., and Guess.com, Inc., dated as of December 20
2002.  The parties acknowledge that they may hereafter agree, subject to the
terms of the Transaction Documents, to allow Trademark Originator to grant to
specific third parties exclusive licenses to use one or more Guess? Trademarks.

 

SECTION 2.02               Rights Not Granted.  All rights other than those
expressly granted to Trademark Originator are reserved to IP Holder.  This
Guess? License Agreement is not an assignment or grant to Trademark Originator
of any right, title or interest in or to the Guess? Trademarks other than as
described herein.

 

ARTICLE III.

QUALITY CONTROL

 

SECTION 3.01               Quality of Guess? Trademarks.  The parties recognize
that the use of the Guess? Trademarks by Trademark Originator and its
subsidiaries over the years has created a reputation that the Products and
related services offered to the public under the Guess? Trademarks are of the
highest quality and that the reputation and goodwill associated with the Guess?
Trademarks extends throughout the United States and many foreign countries.  The
foregoing factors are understood to require Trademark Originator to conduct and
in turn to require each of its subsidiaries to conduct their business activities
using or under the Guess? Trademarks so as to maintain the high standards of
quality that the purchasing public has come to expect over the years and not to
damage the reputation for quality and the public recognition thereof that has
been established in the Guess? Trademarks.

 

SECTION  3.02              Assumption of Quality Control Responsibilities by
Trademark Originator.  The parties recognize that Trademark Originator, by
virtue of its relationship to IP

 

2

--------------------------------------------------------------------------------


 

Holder and its numerous years of experience in conducting the Business under the
Guess? Trademarks, has an interest equal to that of IP Holder in protecting and
fostering the good reputation and public perception of high quality associated
with the Guess? Trademarks; accordingly, Trademark Originator will conduct and
direct its operations and the operations of its subsidiaries in the use of the
Guess? Trademarks as a trade name, as part of a corporate name, as part of a
family of corporations, and as a trademark as to maintain said good reputation
and the public perception of high quality associated with the Guess?
Trademarks.  The parties recognize that the burden of controlling the nature and
quality of the goods, services, and business operations in which Trademark
Originator and its subsidiaries use the Guess? Trademarks is the ultimate
responsibility of IP Holder.  The parties have determined that the best way to
perform this obligation, given Trademark Originator’s long and extensive
experience in performing these control functions, and given the unnecessary cost
and impracticality of having IP Holder establish and maintain a duplicative
system and department to control the nature and quality of the goods and
services produced by various licensees of the Guess? Trademarks, is for
Trademark Originator to assume that burden on IP Holder’s behalf and prevent the
Guess? Trademarks from being used on or in connection with goods or business
activities of a nature or quality that could damage the reputation and goodwill
associated with the Guess? Trademarks.  Therefore, Trademark Originator agrees
to ensure that the nature and quality of the Business and any other use of the
Guess? Trademarks under this Guess? License Agreement is conducted with at least
the same nature and quality as such Business or use has been conducted in the
past; provided, however, that IP Holder expressly reserves the right, in its
sole discretion, to perform these services itself or to have another party
perform these services in the future.  Trademark Originator agrees not to take
any action in connection with the Guess? Trademarks that it reasonably believes
to be inconsistent with the servicing obligations of the Servicer under the
Servicing  Agreement, and Trademark Originator further agrees to consult with
the Servicer if it is uncertain whether any contemplated course of action will
be inconsistent with such Servicer obligations.

 

SECTION 3.03               Appointment of Officials for Quality Control.  The
parties contemplate that Trademark Originator may control the nature and quality
of the goods, services and business of its subsidiaries by appointing or causing
the appointment of the senior officials of these companies and by overseeing the
operations of its subsidiaries to the extent reasonably necessary to maintain or
exceed the above mentioned high standards of quality.

 

SECTION 3.04               Modified Quality Standards.  Notwithstanding the
foregoing, IP Holder has the right, but not the obligation, to promulgate, from
time to time, new or additional rules (and amendments thereto) relating to use
of the Guess? Trademarks (“Quality Standards”).  Any amendments to the Quality
Standards will be effective upon receipt by Trademark Originator.  Trademark
Originator agrees to comply with and enforce the Quality Standards as in effect
at any given time.  Any action related to the Guess? Trademarks taken by
Trademark Originator that is not prohibited by the Quality Standards, or
otherwise expressly disapproved in writing by IP Holder, shall be deemed
approved by IP Holder, so long as Trademark Originator adheres to the past
standards of quality for use of the Guess? Trademarks and abides by the usage
guidelines for store fixtures and programs as currently in effect and as may be
modified in the future.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.05               Quality Control of Products.  Trademark Originator
agrees that Products designed, marketed, and distributed by Trademark Originator
and each of its subsidiaries shall be of high-quality workmanship and materials,
shall be of at least the same quality as is consistent with past practices, and
shall strictly adhere to any Quality Standards promulgated by IP Holder.

 

SECTION 3.06               Design Standards.  Although Trademark Originator
shall perform quality-control services on IP Holder’s behalf, IP Holder shall
have the right, but not the obligation, to approve or disapprove, upon request
and in its reasonable discretion, all designs of Products proposed to be
manufactured by Trademark Originator or any of its subsidiaries, including
styles, materials, colors, designs, dimensions, styling, details, and
fabrication and, upon IP Holder’s reasonable request, Trademark Originator shall
submit to IP Holder samples of each Product to be manufactured, with the actual
fabrics or other materials to be used for such Product, as well as a packaging
and trim board for each Product.

 

SECTION 3.07               Manufacturing of Products.  Trademark Originator
shall be responsible for supervising and controlling the acts of its own
factories and those of its subsidiaries to prevent the manufacturing or sale of
Products that do not meet the Quality Standards.  Trademark Originator shall
regularly carry out or cause to be carried out quality-control inspections of
the Products manufactured and packaged by its subcontractors, and shall inform
IP Holder as soon as possible of any defects found, and shall take any and all
necessary steps to remedy such defects.  Trademark Originator also shall comply,
and shall ensure its manufacturing subcontractors, as well as those of its
subsidiaries, comply, with past practices for quality of manufacturing, and with
any Quality Standards and other requirements relating to manufacture of the
Products that may be promulgated by IP Holder.

 

SECTION 3.08               Subcontractors and Distributors.  IP Holder shall
have the right, but not the obligation, to require that Trademark Originator or
any of its subsidiaries terminate its relationship with any subcontractor or
distributor who, in the reasonable discretion of IP Holder, acts in a manner
detrimental to IP Holder or the Guess? Trademarks.  Upon the expiration or
termination of any manufacturing agreement between any such party, Trademark
Originator shall cause the subcontractor immediately to cease the manufacture of
Products and fully to perform and observe its obligations under such
manufacturing agreement and this Guess? License Agreement with respect to such
expiration or termination.

 

SECTION 3.09               Style Numbers.  Each Product shall bear the
trademarks in the form established by past practices regarding the Guess?
Trademarks or by any Quality Standards promulgated by IP Holder, including all
required legends, markings and notices.  If Trademark Originator or any
subsidiary purchases labels, tags, or other materials bearing the Guess?
Trademarks from third parties, or produces any such materials itself or through
an affiliate, Trademark Originator shall obligate all providers of such
materials to comply with the past practices for quality of such labels, tags, or
other materials bearing the Guess? Trademarks or to any Quality Standards
promulgated by IP Holder.

 

SECTION 3.10               Right to Inspect Facilities.  Trademark Originator,
on behalf of IP Holder, shall have the right, upon reasonable notice during
normal business hours, to inspect, or to designate a trained designee to
inspect, all facilities utilized by any party, subcontractor and

 

4

--------------------------------------------------------------------------------


 

supplier in connection with the manufacture, storage or distribution of any
Products, and to examine Products in the process of manufacture, in order to
protect the Guess? Trademarks and ensure the quality of the Products.  In
addition, Trademark Originator shall have the right, on behalf of IP Holder, to
examine any Products held by its customers for resale, upon reasonable notice
during normal business hours, by any party using a Guess? Trademark.  Trademark
Originator shall continue to conduct inspections at distribution and
manufacturing centers, including vendors facilities, in accordance with its
current practices.

 

SECTION 3.11               Advertising.  In order to protect the Guess?
Trademarks and the quality and reputation of the Products, Trademark Originator
shall at all times maintain the high standards and consistency of the Guess?
Trademarks, Products and image associated therewith in all advertising,
packaging and promotion of Products and shall have the right, acting on IP
Holder’s behalf, to review any such advertising, and if it determines that any
such advertising is inconsistent with the Quality Standards, shall have the
right to require that the party cease such advertising within a reasonable time.

 

SECTION 3.12               Cooperation and Reservation of Rights.  IP Holder
shall have the right, but not the obligation, to consult with Trademark
Originator’s personnel and that of its subsidiaries, and the personnel of any of
their subcontractors, suppliers, and other resources to ensure that the Quality
Standards are being met and to monitor Trademark Originator’s efforts under this
Guess? License Agreement in policing and protecting the Guess? Trademarks.  Upon
request by IP Holder, Trademark Originator shall make its personnel, the
personnel of its subsidiaries, and (to the extent reasonably possible) the
personnel of any of its subcontractors, suppliers and other resources, available
by appointment during normal business hours for consultation with IP Holder and
its agents or representatives, in order to ensure quality control of the
Products and protection of the Guess? Trademarks.  In addition, IP Holder
expressly reserves the right, in its discretion, to exercise directly or
indirectly any rights granted to Trademark Originator to perform quality control
services at any time.

 

ARTICLE IV.

OWNERSHIP AND PROTECTION OF GUESS? TRADEMARKS

 

SECTION 4.01               Ownership.  Trademark Originator acknowledges that IP
Holder is the exclusive owner of the Guess? Trademarks, that all direct and
indirect uses of the Guess? Trademarks by Trademark Originator and its
subsidiaries shall inure to the exclusive benefit of IP Holder, and that IP
Holder may license, assign, convey, sell, or otherwise dispose of the Guess?
Trademarks without the consent of Trademark Originator.

 

SECTION 4.02               Prohibited Acts.

 

(a)           In light of the transfer of the Guess? Trademarks to IP Holder
pursuant to the Guess? Contribution Agreement, Trademark Originator shall not
(i) engage in any activity that may contest, dispute, or otherwise impair the
right, title, interest, or goodwill of IP Holder in the Subject Trademarks,
including, without limitation, any action to prevent or cancel any registration
of the Subject Trademarks, (ii) contest the fact that Trademark Originator’s
rights under this Agreement are solely those of a licensee and will cease upon
termination or expiration of this Guess? License Agreement, (iii) attempt to
register or use any trademark or symbol that is

 

5

--------------------------------------------------------------------------------


 

confusingly similar with in appearance or commercial impression to the Guess?
Trademarks, or that features or incorporates any portion of the Guess?
Trademarks, in its own name or for its own benefit (provided that Trademark
Originator may use the word “Guess” on its labels to the extent required by
law), (iv) take any action, or allow any licensee to take any action, that would
impair the Subject Trademarks or the enforceability of the Subject License
Agreements, or (v) enter into a trademark license that permits a licensee
thereunder to distribute or sell certain products in certain territories if a
Subject License Agreement grants the Licensee thereunder an exclusive right to
distribute or sell the same products in the same territories.

 

(b)           Trademark Originator shall not take any action, or allow any
licensee to take any action, that would adversely affect the ability or right of
IP Holder to collect the Royalty Receivables, decrease the amount of the Royalty
Receivables, or decrease the value of the Subject Trademarks if after giving
effect to such action, the Prospective Coverage Ratio (calculated on a pro forma
basis) would not be greater than or equal to 110% or, if the Prospective
Coverage Ratio is already equal to or lesser than 110%, the Prospective Coverage
Ratio (calculated on a pro forma basis) would not be greater than the
Prospective Coverage Ratio before taking such action, or would otherwise
reasonably be expected to result in a Material Adverse Effect.

 

(c)           IP Holder covenants and agrees that if it transfers any or all of
the Guess? Trademarks to a third party it will (i) take no action that is
reasonably likely to invalidate or constitute an assignment in gross of the
Guess? Trademarks, (ii) take no action that would result in a material breach or
impairment of the rights of any licensee under any license thereof (including
this Guess? License Agreement), and (iii) when the related licenses are not also
transferred to such third party, retain rights to such Guess? Trademarks
sufficient to preserve the rights of all licensees as of the time of such
transfer under any license thereof (including the rights of Trademark Originator
under this Guess? License Agreement).  For the avoidance of doubt, IP Holder’s
cooperation in any foreclosure proceedings instituted by beneficiaries of the
Indenture or the Guarantee are not violations of this covenant.

 

ARTICLE V.

[RESERVED]

 

ARTICLE VI.

COMPENSATION

 

SECTION 6.01               Royalty and Fees.  In consideration of the rights
granted to Trademark Originator in this Guess? License Agreement and the
services performed by the Trademark Originator hereunder, Trademark Originator
agrees to pay to IP Holder, for so long as this Guess? License Agreement shall
remain in effect, a royalty equal to*.  Such payments shall be made in United
States currency, and shall be made quarterly within thirty (30) days following
the close of each of Trademark Originator’s fiscal quarters.

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.02               Records and Inspection.  Trademark Originator shall
maintain accurate records of the royalties paid under this Guess? License
Agreement, and upon the request of IP Holder shall provide copies of such
records to the Indenture Trustee.  At all times during the term of this Guess?
License Agreement and any time following its termination or expiration, the
records maintained by Trademark Originator under this Section 6.02 and all other
reports and books of account of Trademark Originator and each of its
subsidiaries with respect to the Business shall be available for inspection,
copying, and audit by IP Holder, its agents and representatives during normal
business hours, upon not less than two Business Days advance notice, and shall
be made by IP Holder at its own expense.

 

SECTION 6.03               Review of Guess? License Agreement.  IP Holder shall
have the right, but not the obligation, to review this Guess? License Agreement
periodically to determine if royalties being paid under this Guess? License
Agreement are commensurate with income attributable to use of the Guess?
Trademarks.  IP Holder shall have the right, but not the obligation, to adjust
royalties accordingly upon such review, with Trademark Originator’s written
consent, which shall not be unreasonably withheld.

 

ARTICLE VII.

TERM AND TERMINATION

 

SECTION 7.01               Term.  Unless terminated earlier, this Guess? License
Agreement, including the license granted herein, shall commence on the date
hereof and remain in full force and effect until the Maturity Date, and
thereafter for successive one year periods, unless terminated earlier by the
mutual written consent of the parties or by IP Holder pursuant to its rights in
Sections 7.03 and 7.04 below.

 

SECTION 7.02               Reorganization of Trademark Originator.  If any
subsidiary of Trademark Originator, other than IP Holder and its subsidiary,
ceases to be a subsidiary, or if IP Holder and Trademark Originator cease to be
“related companies” within the meaning of 15 U.S.C. § 1127 (each a “Termination
Event”), such former subsidiary or Trademark Originator, as the case may be,
shall (i) take immediate steps to change its corporate name to eliminate any
Guess? Trademarks or any colorable simulation thereof, (ii) take immediate steps
to phase out all uses of the Guess? Trademarks or any colorable simulation
thereof as a trade name, trademark, or otherwise, such phase-out to be complete
as soon as possible but in no event more than 180 days after the date of the
Termination Event, and (iii) not use a colorable simulation of any of the Guess?
Trademarks.  In the event that Trademark Originator and IP Holder cease to be
“related companies” within the meaning of 15 U.S.C. § 1127, Trademark Originator
shall, in addition, cause its subsidiaries to comply with the provisions of the
preceding sentence.

 

SECTION 7.03               Termination.

 

(a)           Material Breach.  Upon a Material Breach, as hereinafter defined,
by Trademark Originator of this Guess? License Agreement, IP Holder shall have
the right to terminate this Guess? License Agreement, provided that IP Holder
first gives written notice of such breach (other than with respect to clause (1)
or (6) below) to Trademark Originator and (other than with respect to clause (6)
below) gives Trademark Originator thirty (30) days to cure or to take effective
steps to cure the breach (unless such breach cannot be cured within a 30-day

 

7

--------------------------------------------------------------------------------


 

period and Trademark Originator shall have commenced to cure such breach and
cures it within any additional 30-day period; provided, that this additional
30-day period will not apply in the case of clause (1) below).  Material Breach
shall include Trademark Originator’s:

 

(1)                                  failure to make any payments under this
Guess? License Agreement;

(2)                                  breach of its representations and
warranties under Section 8.01 hereof;

(3)                                  breach of its covenants under Section
4.02(a) hereof;

(4)                                  failure to fulfill any of its other
obligations under this Guess? License Agreement, including, but not limited to,
Trademark Originator’s quality control obligations;

(5)                                  permitting any of its subsidiaries to
commit what would be a material breach if committed by Trademark Originator; or

(6)                                  filing a petition for relief under
applicable bankruptcy law, or the filing of such a petition against Trademark
Originator, if not discharged within sixty (60) days after the date of filing;
or making any assignment for the benefit of creditors; or becoming the subject
of proceedings under any insolvency, reorganization or receivership law; or
having a receiver appointed for Trademark Originator or a substantial part of
its business.

 

Upon or before expiration of any sixty (60) or thirty (30) day period to cure,
as applicable, Trademark Originator shall inform IP Holder in writing of any
cure or any steps it has taken to cure the Material Breach.  If, in IP Holder’s
sole discretion, such steps are not effective to cure the Material Breach, IP
Holder may immediately terminate this Guess? License Agreement and all rights of
Trademark Originator and its subsidiaries.

 

(b)           Termination at Will.  At any time from and after the Maturity
Date, IP Holder also shall have the right to terminate this Guess? License
Agreement upon sixty (60) days prior notice to Trademark Originator.

 

SECTION 7.04               Effect of Termination.  Upon termination or
expiration of this Guess? License Agreement, whether pursuant to Section 7.03
hereof or otherwise, Trademark Originator agrees promptly to comply with and to
cause its subsidiaries promptly to comply with the provisions of Section 7.02
hereof, provided that any phase-out be complete as soon as possible but in no
event more than six (6) months after the effective date of termination. 
Trademark Originator shall also promptly return to IP Holder all materials that
bear the Guess? Trademarks or destroy such materials and certify their
destruction to IP Holder.

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

 

SECTION 8.01               Trademark Originator’s Representations and
Warranties.  Trademark Originator hereby represents and warrants that:

 

(a)           It is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware, and has power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted.

 

8

--------------------------------------------------------------------------------


 

(b)           It is duly qualified to do business as a foreign corporation in
good standing, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications and where the failure to so qualify would
have a Material Adverse Effect.

 

(c)           It has the corporate power and authority to execute and deliver
this Guess? License Agreement and to carry out its terms; and the execution,
delivery and performance of this Guess? License Agreement has been duly
authorized by Trademark Originator by all necessary corporate action.

 

(d)           This Guess? License Agreement constitutes a legal, valid, and
binding obligation of Trademark Originator, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting creditors’ rights
generally, or by general principles of equity.

 

(e)           The consummation of the transactions contemplated by this Guess?
License Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or bylaws of Trademark Originator, or conflict with or breach any
of the material terms or provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement, or other instrument to
which Trademark Originator is a party or by which it is bound; nor result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of its
properties pursuant to the terms of any such indenture, agreement, or other
instrument; nor violate any law or, to the best of Trademark Originator’s
knowledge, any order, rule, or regulation applicable to Trademark Originator of
any court or of any federal, state, or foreign regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over Trademark
Originator or its properties, which breach, default, conflict, lien, or
violation would have a Material Adverse Effect.

 

(f)            There is no action, suit, or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending or, to Trademark
Originator’s knowledge, threatened, against or affecting Trademark Originator:
(i) asserting the invalidity of this Guess? License Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this Guess?
License Agreement, or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Trademark Originator of its
obligations under, or the validity or enforceability of, this Guess? License
Agreement.

 

(g)           No consent, approval, or order of, or filing with, any court or
governmental body is required to be obtained or made by Trademark Originator for
the consummation of the transactions in the manner contemplated by this Guess?
License Agreement, except such as have been obtained as of the Closing Date or
such as may be required under state securities laws.

 

(h)           The execution, delivery and performance of this Guess? License
Agreement in accordance with its terms and the consummation of the transactions
contemplated hereby by Trademark Originator do not and will not (i) require the
consent or approval of any

 

9

--------------------------------------------------------------------------------


 

Person, except for such consents and approvals as have already been obtained and
(ii) violate any applicable laws.

 

(i)            Trademark Originator is not required to obtain any consent,
approval, authorization, permit or license from, or effect any filing or
registration with any Governmental Authority in connection with the execution,
delivery and performance of this Guess? License Agreement in accordance with its
terms other than filings intended to perfect the security interest granted
hereunder.

 

(j)            As of the date hereof, Trademark Originator is incorporated under
the laws of the State of Delaware.

 

SECTION 8.02               IP Holder’s Representations and Warranties.  IP
Holder hereby represents and warrants that:

 

(a)           It is a limited partnership duly organized and validly existing in
good standing under the laws of the State of Delaware.

 

(b)           It has the ability and capacity to perform its obligations
hereunder, and those obligations do not conflict with any other obligations of
IP Holder.

 

ARTICLE IX.

MISCELLANEOUS

 

SECTION 9.01               Amendments.  This Guess? License Agreement may be
amended by mutual written consent of the parties hereto; provided that, as a
condition of effectiveness of any such amendment, (i) an authorized officer of
Trademark Originator shall have delivered to the Indenture Trustee a copy of
such amendment together with a certificate, to the effect that such amendment
could not reasonably be expected to have a Material Adverse Effect, and (ii) the
Rating Agency Condition is satisfied with respect thereto.

 

SECTION 9.02               Assignment.  Unless Guarantee Collateral is
foreclosed upon, liquidated or sold pursuant to the Guarantee, this Guess?
License Agreement may not be assigned without the prior written consent of the
other party except in connection with a merger, consolidation, reorganization,
or similar transaction.

 

SECTION 9.03               Governing Law; Arbitration.  All questions concerning
this Guess? License Agreement, the rights and obligations of the parties,
enforcement and validity, effect, interpretation and construction that are
governed by state law shall be determined under the laws of the State of
California.  United States federal law shall apply to all other issues.  Except
as otherwise provided in this Guess? License Agreement, the parties consent and
submit to the exclusive jurisdiction and venue of the State of California, for
the adjudication of any dispute pertaining to this Guess? License Agreement or
the alleged breach of any provision hereof.  Except as provided in this Guess?
License Agreement, any dispute, controversy, or claim arising out of or relating
to this Guess? License Agreement or breach thereof shall be settled by binding
arbitration heard by one (1) arbitrator, in accordance with the Commercial
Arbitration Rules (“Rules”) of the American Arbitration Association.  The
arbitrator shall be appointed in

 

10

--------------------------------------------------------------------------------


 

accordance with the Rules.  The parties hereto agree that the venue of such
arbitration shall be the City of Los Angeles, Los Angeles County, California.

 

SECTION 9.04               Notices.  All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, return receipt requested,
to:

 

(a)           in the case of Trademark Originator, 1444 South Alameda Street,
Los Angeles, CA 90021;

 

(b)           in the case of IP Holder, 1444 South Alameda Street, Los Angeles,
CA 90021;

 

(c)           in the case of the Issuer, Guess? Royalty Finance LLC, 2222
Glendale Galleria 2, Glendale, CA 91324; and

 

(d)           in the case of the Indenture Trustee, 2 North LaSalle Street,
Suite 1020, Chicago, IL 60602;

 

or, as to any of such Persons, at such other address as shall be designated by
such Person in a written notice to the other Persons.

 

SECTION 9.05               Relationship of the Parties.  Except as otherwise
specifically provided herein, this Guess? License Agreement shall not be
construed to place the parties in the relationship of legal representatives,
partners, joint venturers, or agents of or with each other.  Under this Guess?
License Agreement, Trademark Originator is an independent contractor and shall
be solely responsible for the payment of all income tax withholding, payroll
taxes, contributions and other obligations relating to Trademark Originator’s
employment and compensation of its employees and consultants.  No party shall
have any power to obligate or bind any other party in any manner whatsoever,
except as specifically provided herein.

 

SECTION 9.06               Severability of Provisions.  If any one or more of
the covenants, agreements, provisions or terms of this Guess? License Agreement
shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions and terms of this Guess? License Agreement and
shall in no way affect the validity or enforceability of the other provisions of
this Guess? License Agreement.

 

SECTION 9.07               Further Assurances.  Trademark Originator and IP
Holder agree to do and perform, from time to time, any and all acts and to
execute any and all further instruments required or reasonably requested by the
other party hereto or by the Issuer more fully to effect the purposes of this
Guess? License Agreement.

 

SECTION 9.08               No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of IP Holder, the Issuer, the
Indenture Trustee or Trademark Originator, of any right, remedy, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power,

 

11

--------------------------------------------------------------------------------


 

or privilege.  The rights, remedies, powers, and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

SECTION 9.09               Counterparts.  This Guess? License Agreement may be
executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

SECTION 9.10               Headings.  The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

SECTION 9.11               Merger and Integration.  Except as specifically
stated otherwise herein, this Guess? License Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Guess? License
Agreement.  This Guess? License Agreement may not be modified, amended, waived
or supplemented except as provided herein.

 

SECTION 9.12               Force Majeure.  Neither IP Holder nor Trademark
Originator shall be held responsible for any loss, damage, or delay suffered by
the other party owing to any cause that is beyond the reasonable control of the
defaulting party and cannot be attributed to negligence or willful
nonperformance of its obligation. Such causes include, but are not limited to,
wars, embargoes, riots, civil disturbances, terrorism, fires, storms, floods,
typhoons, earthquakes and other natural calamities, strikes and labor disputes,
government acts and restrictions, and other causes that cannot be overcome or
prevented by due diligence. Either party wishing to invoke this section shall
give notice to the other party stating the relevant cause. The defaulting party
shall promptly resume performance of its obligations the moment such cause or
causes cease to operate.

 

SECTION 9.13               Nonpetition Covenants.  Notwithstanding any prior
termination of this Guess? License Agreement, Trademark Originator shall not,
prior to the date which is one year and one day after the Termination Date with
respect to IP Holder or the Issuer, acquiesce, petition, or otherwise invoke or
cause IP Holder or the Issuer to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against IP Holder
or the Issuer under any federal or state bankruptcy, insolvency or similar law,
or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of IP Holder or the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of IP Holder or the Issuer.

 

SECTION 9.14               Interpretation.  As applied to this Guess? License
Agreement, unless the context otherwise requires:  (a) words in the singular
include the plural, and words in the plural include the singular; (b) reference
to a law, statute, rule, regulation, charter, or bylaws, is deemed to be
followed by as amended “from time to time”; (c) “herein,” “hereof,” and other
similar words refer to this Guess? License Agreement as a whole and not to any
particular section, subsection, paragraph, clause, or other subdivision; (d) 
unless otherwise indicated or obvious, all references to “Section,” “Exhibit,”
“Schedule,” “Appendix,” or similar words refer to the particular Section in or
Exhibit, Schedule, Appendix, or similar item attached to this Guess? License
Agreement; (e) “include,” “includes,” or “including” will be deemed to be
followed, as appropriate, by “, but not limited to,”; (f) the masculine feminine
and neuter genders

 

12

--------------------------------------------------------------------------------


 

shall each be deemed to include the others; (g) “shall,” “will,” or “agrees” are
mandatory, and “may” is permissive; (h) references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; (i) references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Guess? License Agreement; and
(j) references to Persons include their permitted successors and assigns.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered this Guess? License
Agreement as of the date first written above.

 

GUESS ? IP HOLDER L.P.

GUESS ?, INC.

 

 

 

 

By:

 

 

By:

 

Name:

Name:

Title:

Title:

 

S - 1

--------------------------------------------------------------------------------


 

EXHIBIT A

Guess? Trademarks

 

A - 1

--------------------------------------------------------------------------------